department of the treasury internal_revenue_service washington d c may tax_exempt_and_government_entities_division uniform issue list legend taxpayer a irab limited_partnership c financial_institution d financial_institution e firm f firmg financial advisor h amount amount amount dear this is in response to your request dated date as supplemented by correspondence dated date date and date in which you request through your authorized representative a waiver of the day rollover requirement contained in sec_408 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a represents that he received a distribution equal to amount from ira b which was maintained by financial_institution d taxpayer a asserts that his failure to accomplish a rollover within the 60-day period prescribed by d a was due to incorrect advice from firm f firm g and financial advisor h that taxpayer a's partnership_interest could be titled directly in the name of his ira taxpayer a is a partner in a limited_partnership limited_partnership c as that term is defined in limited_partnership c's partnership_agreement taxpayer a wanted to invest the assets of ira in limited_partnership c and sought advice from his financial advisor financial advisor h a certified_public_accountant in july of financial advisor h did not have experience in this type of transaction and consulted with the compliance department of firm f a wealth advisory firm where financial advisor h was employed financial advisor h also consulted with firm g a national accounting firm affiliated with firm f prior to giving advice to taxpayer a regarding the feasibility of taxpayer a's proposed ira investment in limited_partnership c financial advisor h advised taxpayer a that although financial_institution d would not accept an ira investment in a limited_partnership taxpayer a's interest in limited_partnership c could be titled directly in the name of his ira on date pursuant to taxpayer a's request amount was distributed from ira band transferred to financial_institution e for the benefit of limited_partnership c on date taxpayer a completed a subscription agreement for the purchase of interests in limited_partnership c equal to amount an amount less than amount and indicated ira as the form of ownership taxpayer a signed the subscription agreement using his name in the capacity of owner of ira taxpayer a submitted a letter dated date from financial advisor h in her letter financial advisor h stated that the subscription agreement should identify the ira as the form of ownership and that the name on the securities should read individual_retirement_account for the benefit of taxpayer a the letter also stated that any distributions from limited_partnership c should be made payable to his ira and could be deposited into ira bas a rollover from limited_partnership c firm g prepared taxpayer a' sec_2010 federal_income_tax return on which it reported distributions from iras equal to amount an amount greater than amount and identified zero as the taxable_amount the form_1 099-r issued by financial_institution d indicated that the taxable_amount of distribution amount was unknown but identified the distribution as an early distribution with an exception in late financial advisor h discovered that merely holding title in the name of the ira did not meet the requirement that the ira be maintained by a valid custodian financial advisor h immediately contacted the client to inform him of the mistake and suggested that he seek a waiver of the 60-day requirement from the service taxpayer a submitted a letter dated date from one of the general partners of limited_partnership c stating that tqxpayer a's intended ira has been invested in limited_partnership c based on the above facts and representations taxpayer a requests that the service waive the 60-day rollover requirement with respect to the distribution of amount from ira b sec_408 of the code defines an ira to mean a_trust created or organized in the united_states and requires that the trustee be a bank or an approved non bank trustee sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money or any other_property is paid into an ira for the benefit of such individual not later than the 60th day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary_of_the_treasury may waive the 60-day requirement under sec_408 and sec_408 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement revproc_2003_16 r b provides that the service will issue a ruling waiving the 60-day rollover requirement in cases where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the taxpayer in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the service has the authority to waive the 60-day rollover requirement where the individual failed to complete a rollover to another ira within the 60-day rollover period because of one of the factors enumerated in revproc_2003_16 for example errors committed by a financial_institution death hospitalization postal error incarceration and or disability in this instance taxpayer a chose to use the proceeds from ira b to fund a business venture rather than attempt to roll the proceeds over into an ira account for retirement purposes therefore pursuant to sec_408 of the code taxpayer a's request that the service waive the 60-day rollover requirement with respect to the distribution of amount is declined and total_distribution amount is therefore includible in taxpayer a's gross_income for the taxable_year no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_611 o k of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative if you wish to inquire about this ruling please contact please address all correspondence to se t ep ra t1 sincerely yours carlton a watkins manager employee_plans technical group enclosures notice of intention to disclose deleted copy of this letter cc
